DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The communication dated 9 Sept. 2021 has been fully considered.  Claims 1, 3-12, and 14-26 are currently pending.  Claims 5, 7-9, and 11 were previously withdrawn in response to a restriction requirement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.Qov/patents/process/fne/efs/guidance/eTD-info-jsp.

Claims 1, 4, 10, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 14, 16-17, 23-24, 30-31, and 33 of U.S. Patent No. 6,645,450 in view of Suzuki in view of Jansen.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims of '450
Instant claims
1
1
3-7
4
8
14-15
24
15
30
16-18
31
10, 20

 

Allowable Subject Matter
Claims 3, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 21-26 are allowed. The reasons for allowance were given in a previous Office Action.

The Examiner notes that if claim 1 becomes allowable, the claims that were previously withdrawn that depend on claim 1, either directly or indirectly, will be examined for allowability since the linking claim (claim 1) would have become allowable.  This applies to claims 5, 7-9, and 11.  The Examiner recommends amending these claims such that their dependency is updated so that none of the claims depend upon a claim canceled by the Applicant (for example, withdrawn claim 5 depends upon canceled claim 2).

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 of claim 1 is persuasive and the rejection is withdrawn.

Applicant did not provide any arguments for the Double Patenting rejections.  For at least this reason, the Double Patenting rejections remain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CABRENA HOLECEK/          Examiner, Art Unit 1776